IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37088

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 546
                                                )
       Plaintiff-Respondent,                    )     Filed: July 9, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ALEXANDER THOMAS BROWN,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of ten years, for rape, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Chief Judge, GRATTON, Judge
                                  and MELANSON, Judge

PER CURIAM
       Alexander Thomas Brown appeals from his judgment of conviction and unified life
sentence, with a minimum period of confinement of ten years, for rape, Idaho Code § 18-
6101(1). He also appeals the denial of his Idaho Criminal Rule 35 motion for reduction of the
sentence. We affirm.
       Where a sentence is within the statutory limits, it will not be disturbed on appeal absent
an abuse of the sentencing court’s discretion. State v. Hedger, 115 Idaho 598, 768 P.2d 1331
(1989). We will not conclude on review that the sentencing court abused its discretion unless the
sentence is unreasonable under the facts of the case. State v. Brown, 121 Idaho 385, 825 P.2d


                                               1
482 (1992). In evaluating the reasonableness of a sentence, we consider the nature of the offense
and the character of the offender, applying our well-established standards of review. See State v.
Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106
Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 650
P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s
entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       A motion for reduction of a sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 159 P.3d 838 (2007). In conducting our review of the
grant or denial of a Rule 35 motion, we consider the entire record and apply the same criteria
used for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21,
22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho 447, 680 P.2d 869.
       Having reviewed the record, we conclude that the district court did not abuse its
discretion in imposing Brown’s sentence nor in denying Brown’s Rule 35 motion for reduction
of sentence. The judgment of conviction and sentence, and the order denying Brown’s Rule 35
motion, are affirmed.




                                                2